        Case 3:20-cv-05671-JD Document 40-4
                                       34-3 Filed 09/09/20
                                                  09/08/20 Page 1 of 4




                                         EXHIBIT 3
THE EPIC AND CARR CASES HAVE THE SAME CAUSES OF ACTION RESTING ON
   THE SAME FACTUAL ALLEGATIONS TO MEET THE SAME NECESSARY
                            ELEMENTS
                     ALLEGATION                               EPIC      CARR
                                                              COMPLAINT COMPLAINT
Google’s Monopoly Power Over the Merchant Market
for Mobile Operating Systems
The “Merchant Market for Mobile OS” is comprised of           ¶48             ¶26
mobile OS that original equipment manufacturers
(“OEMs”) can license for installation on the smart mobile
devices they manufacture.
Google has monopoly power over OEMs in the Merchant           ¶13, ¶52, ¶72   ¶29
Market for Mobile OS who want to install an OS because
the Android OS is the only commercially viable option.
The Android OS is installed on over 95% of mobile
devices using a merchant mobile OS (i.e., not a proprietary
OS like Apple’s iOS).
Other available OS are not viable alternatives to the         ¶58, ¶72        ¶34-35, ¶50
Android OS because, among other problems, they do not
support high-quality and successful mobile apps.
Google’s behavior is not constrained at the mobile device     ¶74-77          ¶52-56
level because consumers face switching costs if they
change OS and therefore tend to be locked-in to the OS
they choose.
There Is a Separate Android App Distribution Market
The “Android App Distribution Market” is the existing         ¶62             ¶40
market for the distribution of Android-compatible apps to
mobile device users.
Google Has Monopoly Power Over the Android App
Distribution Market
Google has monopoly power over the Android App                ¶12, ¶69-71,    ¶3, ¶48-49
Distribution Market, with more than 90% of app                ¶105
downloads processed through the Google Play Store and
the Play Store being pre-installed on nearly all Android
devices.
Google uses its monopoly power over the distribution of       ¶5, ¶73         ¶51
Android-compatible apps to impose a 30% tax every time
an app is sold or content is purchased within the app,
which is a far higher commission than a competitive
market would permit.




                                              1
        Case 3:20-cv-05671-JD Document 40-4
                                       34-3 Filed 09/09/20
                                                  09/08/20 Page 2 of 4




                     ALLEGATION                               EPIC      CARR
                                                              COMPLAINT COMPLAINT
Google’s Anticompetitive Conduct in the Android App
Distribution Market
Google’s contracts and technology force the distribution of   ¶14-17, ¶57,     ¶5, ¶60-61
nearly all Android-compatible apps to occur through the       ¶81-83
Google Play Store. For example, Google bundles the Play
Store with other Google services through a Mobile
Application Distribution Agreement (“MADA”) and then
conditions licensing for those services on a manufacturer’s
agreement to pre-install and prominently display the Play
Store icon.
Google prevents app developers from using Google Play         ¶18, ¶89-91      ¶6, ¶65-67
Store to distribute any app that would permit downloading
apps through something other than Google Play Store
through the Google Play Developer Distribution
Agreement (“DDA”).
Google conditions app advertisement through Google            ¶18, ¶93         ¶6, ¶69
channels on a developer’s agreement to distribute its app
through the Play Store.
Google prevents or inhibits consumers from being able to      ¶19, ¶84, ¶94,   ¶7, ¶63, ¶72-76
download apps from developer websites through                 ¶96-101
technological barriers (such as preventing automatic
updates or downloads through the “Advanced Protection
Program”) and unnecessary warnings.
The Anticompetitive Harm Caused by Google’s
Conduct in the Android App Distribution Market
Absent Google’s anti-competitive conduct, other               ¶92              ¶68
distribution applications would be available to consumers,
exposing them to cheaper, more innovative distribution
models.
Google engages in anti-competitive behavior in the app        ¶20, ¶95, ¶102- ¶71, ¶77
distribution market to stifle consumer choice and             103
competition. Absent Google’s behavior, Android users
could freely and easily download apps from other sources
like developers’ websites.




                                              2
        Case 3:20-cv-05671-JD Document 40-4
                                       34-3 Filed 09/09/20
                                                  09/08/20 Page 3 of 4




                     ALLEGATION                                 EPIC      CARR
                                                                COMPLAINT COMPLAINT
Google’s behavior causes the following harms:                   ¶106-111  ¶62, ¶80-85;
(1) the forced display of Google services prevents OEMs                   ¶106
from creating innovative, tailored home screens for
consumers;
(2) prevents competition from other app distributors;
(3) hinders app developers’ ability to innovate with
different distribution platforms and cements Google’s
ability to use consumer data to drive its own revenue
generating activities;
(4) forces developers and/or consumers to bear a 30% tax
on Google Play Store and/or Google Play Billing
transactions; and
(5) forces consumers to find and/or purchase apps in a
monopolized store instead of allowing competing
distribution platforms to present new and innovative
content differently
There Also Exists an Android In-App Payment
Processing Market
The “Android In-App Payment Processing Market” is the           ¶114         ¶89
market for the processing of payments for the purchase of
digital content consumed within Android apps
Google Has Monopoly Power Over the Android In-App
Payment Processing Market
Google uses the DDA and its Developer Program Policies          ¶23, ¶123,   ¶10, ¶87, ¶97-
to tie a developer’s ability to distribute an app through the   ¶125-126     99
Google Play Store to an agreement to exclusively use
Google Play Billing to process in-app purchases. This
effectively transfers Google’s monopoly power over the
Android App Distribution Market into monopoly power
over the Android In-App Payment Processing Market.
Google’s Anticompetitive Conduct in the Android In-
App Payment Processing Market
Google collects payment first and extorts a 30% tax on the      ¶24, ¶124    ¶11, ¶96
transaction, which is often 10 time higher than the
transaction fee associated with other payment options
By inserting itself into every transaction, Google is able to   ¶25          ¶12
collect personal user information for use in its own
advertising services and mobile app business




                                                3
        Case 3:20-cv-05671-JD Document 40-4
                                       34-3 Filed 09/09/20
                                                  09/08/20 Page 4 of 4




                     ALLEGATION                                 EPIC      CARR
                                                                COMPLAINT COMPLAINT
The Anticompetitive Harm Caused by Google’s
Conduct in the Android In-App Payment Processing
Market
Absent Google’s conduct, app developers could offer             ¶26, ¶115,   ¶13, ¶88
consumers a choice for payment processing, avoid                ¶127
Google’s 30% tax in favor of a commission set by the
market and determine for themselves what should be done
with consumer data
Google’s behavior causes the following harms:                   ¶131-134     ¶101-104,
(1) consumers cannot choose between payment processors                       ¶107
who might be cheaper or may innovate with in-app
purchases;
(2) inhibits a developer’s ability to provide direct customer
service;
(3) inhibits a developer and consumer’s ability to decide
what information to share, while at the same time using
that information to enhance Google’s own revenue
streams; and
(4) the 30% tax on all purchases harms consumers making
such purchases and deprives developers of revenue
otherwise available to innovate and/or develop new games.




                                                4
